United States Court of Appeals
                     For the First Circuit

No. 14-1073

                      ARIDIO TAVERAS-DURAN,

                           Petitioner,

                               v.

      ERIC H. HOLDER, JR., United States Attorney General,

                           Respondent.



                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS



                             Before

                       Lynch, Chief Judge,
                Lipez and Howard, Circuit Judges.



     Glenn T. Terk, on brief for petitioner.
     Stuart F. Delery, Assistant Attorney General, Daniel E.
Goldman and Brianne Whelan Cohen, Senior Litigation Counsel, U.S.
Department of Justice, Civil Division, Office of Immigration
Litigation, on brief for respondent.



                       September 23, 2014
           LYNCH, Chief Judge.       Aridio Taveras-Duran, a native and

citizen of the Dominican Republic, petitions for review of an order

of the Board of Immigration Appeals (BIA) denying his motion to

reopen removal proceedings in which the BIA had affirmed the

Immigration Judge's denial of relief because Taveras-Duran was not

credible. The BIA's denial turned on Taveras-Duran's ineligibility

to receive the relief he requested because of his failure to depart

voluntarily, when given that option.         The BIA did not abuse its

discretion in denying Taveras-Duran's motion. We deny his petition

for review.

                                     I.

           Taveras-Duran entered the United States as a tourist on

February 27, 2004.    On July 16, 2004, he married a United States

citizen   and   thereby   obtained   permanent   resident   status   on   a

conditional basis.

           On July 27, 2007, Taveras-Duran and his wife filed a

Joint Petition to Remove Conditions on Residence.             The United

States Citizenship and Immigration Services (USCIS) concluded that

the marriage "was a sham, entered into solely for the purpose of

circumventing immigration laws," and terminated Taveras-Duran's

status as a conditional permanent resident.       USCIS served Taveras-

Duran with notice to appear for removal proceedings on December 3,

2008.




                                     -2-
          Taveras-Duran and his wife divorced on November 6, 2009.

On November 30, 2009, Taveras-Duran applied for a waiver of the

joint petition requirement under section 216(c) of the Immigration

and Nationality Act (INA), 8 U.S.C. § 1186a(c)(4), by which the

conditional basis of his prior permanent resident status could be

lifted if he had entered into a qualifying marriage in good faith,

but the marriage had subsequently ended.     USCIS denied Taveras-

Duran's application since he failed to submit any credible evidence

or testimony that the marriage was entered into in good faith.

          On April 16, 2012, the Immigration Judge (IJ) reviewed

and denied Taveras-Duran's application for a good faith waiver.

The IJ made an adverse credibility determination and concluded that

Taveras-Duran's marriage was not entered into in good faith, as

required for the waiver.   The IJ granted Taveras-Duran thirty days

for voluntary departure.   In the decision, the IJ expressly warned

him that "failure to voluntarily depart the United States within

the time period specified by the Court . . . shall make [him]

ineligible, for a period of 10 years, from any further relief under

Section 240A, 240B, 245, 248, and 249 of the Act."

          Taveras-Duran appealed to the BIA, which found no error

by the IJ and dismissed the appeal on May 21, 2013.   The BIA also

extended the time within which Taveras-Duran could voluntarily

depart to thirty days from the date of the BIA's order, and




                                -3-
reiterated the consequences if he failed to do so.        He failed to do

so.

              On August 19, 2013, Taveras-Duran filed a timely motion

to reopen based on a different ground: a pending I-130 visa

petition filed by his United States citizen daughter.               With his

motion to reopen, Taveras-Duran attached an affidavit detailing his

claim of ineffective assistance of his prior counsel.               He also

asserted that he "did not realize that the Board had dismissed the

appeal and reinstated the voluntary departure on May 21, 2013 until

after   the    reinstated   voluntary    departure   period   had    already

expired."     He did not deny that he knew of the earlier deadline for

his voluntary departure set by the IJ.

              On December 16, 2013, the BIA denied Taveras-Duran's

motion to reopen, finding that he was not eligible to adjust his

status under section 240B(d) of the INA, 8 U.S.C. § 1229c(d).

Under this section, an alien who voluntarily fails to depart the

United States within the time period specified is not eligible to

adjust his or her status for ten years.        See 8 U.S.C. § 1229c(d).

The BIA also held that he had not complied with the requirements to

state a claim for ineffective assistance of counsel under Lozada,

19 I. & N. Dec. 637 (B.I.A. 1988).            This petition for review

followed.




                                   -4-
                                       II.

            We review the BIA's denial of a motion to reopen for

abuse of discretion.       Beltre-Veloz v. Mukasey, 533 F.3d 7, 9 (1st

Cir. 2008).        We "disfavor motions to reopen removal proceedings

because they run the risk of frustrating 'the compelling public

interests     in     finality   and    the   expeditious         processing   of

proceedings.'"       Chen v. Holder, 675 F.3d 100, 105 (1st Cir. 2012)

(quoting Guerrero-Santana v. Gonzales, 499 F.3d 90, 92 (1st Cir.

2007)).     An applicant seeking to reopen proceedings "must both

introduce    new,    material   evidence     that    was   not    available   or

discoverable at the prior hearing and must also present a prima

facie case of eligibility for the relief sought." Jutus v. Holder,

723 F.3d 105, 110 (1st Cir. 2013).

            The     BIA   properly    concluded     that   Taveras-Duran      was

ineligible for an adjustment in status at the time of the motion to

reopen.     Under section 240B(d) of the INA, an alien who fails to

voluntarily depart within the time period specified is ineligible

for various forms of relief, including adjustment of status, for a

period of ten years.        8 U.S.C. § 1229c(d)(1)(B).1           Taveras-Duran

does not dispute that he failed to voluntarily depart within the


     1
        Nor do amendments to the Code of Federal Regulations in
2008 help the petitioner.     Although Taveras-Duran might have
escaped the sanction if he had filed his motion during the 30-day
voluntary departure period, 8 C.F.R. 1240.26(e)(1), it is
undisputed that he waited until after that period expired. The
regulations make clear that the penalties remain applicable under
such circumstances. 8 C.F.R. 1240.26(e)(2).

                                       -5-
thirty-day window established by the IJ on April 16, 2012, and the

thirty-day window established by the BIA on May 21, 2013. Based on

the plain language of the statute, Taveras-Duran is statutorily

ineligible for the relief that he sought in the motion to reopen.

See Jupiter v. Ashcroft, 396 F.3d 487, 491 (1st Cir. 2005).

             Taveras-Duran argues that his ineligibility "only existed

because the Board had not vacated its decision."                     Not so.     In

DaCosta v. Gonzales, we considered and rejected a petitioner's

argument that the reopening of removal proceedings -- after the

voluntary    departure     period     expired    --    effectively    expunged    a

violation of that previous order.              449 F.3d 45, 50-51 (1st Cir.

2006).     We found that, "[a]lthough the BIA's reopening of the case

had the legal effect of vacating the BIA's June 6, 2002 order, it

could not 'retroactively nullify' [the petitioner's] previous

violation of the terms of that order."            Id.    In this case, Taveras-

Duran's ineligibility for adjustment in status arises not from the

BIA's decision, but from his decision to stay in the country after

the deadline for voluntary departure passed and from his failure to

file   a    motion    to   reopen    before     that    date.   See    8   C.F.R.

1240.26(e)(1-2).

             The     BIA   also     rejected    Taveras-Duran's       claim    for

ineffective assistance of counsel since he had not complied with

the procedural requirements of Lozada, 19 I. & N. Dec. 637 (B.I.A.




                                        -6-
1988).2   Taveras-Duran appears to waive this claim in his petition

for review. He submits that "the ineffective assistance of counsel

paragraph . . . was included, not because that was the basis of the

Motion to Reopen, but just to add an additional reason why the

Motion to Reopen should be favorably considered."    Taveras-Duran

does not dispute his failure to comply with the clear requirements

of Lozada.

           The BIA did not abuse its discretion in denying Taveras-

Duran's ineffective assistance of counsel claim, in any event.

"The BIA acts within its discretion in denying motions to reopen

that fail to meet the Lozada requirements as long as it does so in

a non-arbitrary manner."    Asaba v. Ashcroft, 377 F.3d 9, 11 (1st

Cir. 2004).     Here, Taveras-Duran failed to submit sufficient

documentary evidence that he had filed a state bar complaint or

that his former counsel was afforded an opportunity to respond to

his complaints.    The BIA's resulting denial of Taveras-Duran's

motion to reopen was not arbitrary or capricious.



     2
          Under Lozada, "an alien seeking to reopen removal
proceedings based on a claim of ineffective assistance of counsel
must include with the motion 1) an affidavit explaining the
petitioner's agreement with counsel regarding legal representation;
2) evidence that counsel has been informed of the allegations of
ineffective assistance and has had an opportunity to respond; and
3) if it is asserted that counsel's handling of the case involved
a violation of ethical or legal responsibilities, a complaint
against the attorney filed with disciplinary authorities or, in the
alternative, an explanation for why such a complaint has not been
filed." Punzalan v. Holder, 575 F.3d 107, 109 n.1 (1st Cir. 2009)
(citing Lozada, 19 I. & N. Dec. at 639).

                                -7-
                              III.

          For the reasons stated above, Taveras-Duran's petition

for review is denied.




                              -8-